Citation Nr: 9930737	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for abnormal weight 
loss, and respiratory, gastrointestinal, cardiovascular, and 
skin disorders, as due to an undiagnosed illness.

2.  Determination of the proper initial evaluation for 
fatigue, headaches, and muscle and joint pain, as due to an 
undiagnosed illness, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an effective date prior to February 7, 
1995 for a grant of service connection for fatigue, 
headaches, and muscle and joint pain, as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to August 
1987 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The Board observes that the veteran requested a personal 
hearing before a Member of the Board sitting at the RO in 
Cleveland, Ohio and a hearing was scheduled according to a 
March 1999 notification letter.  The hearing date was set for 
April 16, 1999.  According to a notation on the hearing 
notification letter, the veteran did not appear for the 
scheduled hearing.  Given that no request for a postponement, 
showing of good cause for failure to appear, or proper 
request for a new hearing is of record, appellate review of 
the case may now proceed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.702(d) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  There is no medical evidence of a current disability 
manifested by abnormal weight loss, or respiratory, 
gastrointestinal, cardiovascular, and skin disorders, which 
is related to the veteran's period of active service.

4.  There is no objective evidence that shows that the 
veteran suffers from abnormal weight loss or respiratory, 
gastrointestinal, cardiovascular, and skin disorders, which 
cannot be attributed to a known diagnosis.

5.  The veteran's fatigue, headaches, and muscle and joint 
pain, as due to an undiagnosed illness, are manifested by 
intermittent periods of an inability to work.

6.  The law permitting service connection for undiagnosed 
illnesses of Persian Gulf War veterans, codified as 38 C.F.R. 
§ 3.317, became effective on November 2, 1994.

7.  The veteran's original claim for service connection for 
fatigue, headaches, and muscle and joint pain, as due to an 
undiagnosed illness, was received by the RO on February 7, 
1995.


CONCLUSIONS OF LAW

1.  A disability manifested by abnormal weight loss, and 
respiratory, gastrointestinal, cardiovascular, and skin 
disorders, was not incurred in or aggravated by the veteran's 
period of active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.317 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for fatigue, headaches, and muscle and joint pain, as due to 
an undiagnosed illness, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.88b, Diagnostic Code 
6354 (1999).

3.  The criteria for an effective date of November 2, 1994 
for a grant of service connection for fatigue, headaches, and 
muscle and joint pain, as due to an undiagnosed illness, have 
been met.  38 U.S.C.A. § 5100 (West 1991); 38 C.F.R. 
§§ 3.114, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran believes that his claimed symptomatology, 
described as including respiratory, gastrointestinal, 
cardiovascular, skin, and weight loss disorders, was incurred 
due to his service in the Persian Gulf War.  As a preliminary 
matter, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) in that he has presented a plausible claim, one which 
is meritorious, or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

VA regulations provide that the VA shall pay compensation to 
a Persian Gulf veteran who exhibits objective indications of 
chronic disability which, by history, physical examination, 
and laboratory tests, cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991& Supp. 
1998).  Such chronic disability must become manifest during 
active service in the Persian Gulf War or to a degree of at 
least ten percent by December 31, 2001.  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six month period should be considered chronic for 
purposes of adjudication.  38 C.F.R. § 3.317(a) (1999).

Objective indications of chronic disability include objective 
medical evidence and non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a) (1999).  
Non-medical indicators of an illness may include evidence of 
time lost from work, evidence that the veteran sought medical 
treatment for his symptoms, and lay statements from 
individuals who establish that they are able to make their 
observations or statements from personal experience.  60 Fed. 
Reg. 6660, 6663 (1995).  Manifestations of undiagnosed 
illness may include signs and symptoms involving the skin, 
weight loss, and respiratory, gastrointestinal, and 
cardiovascular systems.  See 38 C.F.R. § 3.317 (b) (1999).  
Service connection may not be presumptively established under 
38 U.S.C.A. § 1117 for any diagnosed illness, regardless of 
whether the diagnosis may be characterized as poorly defined.  
VAOPGCPREC 8-98 (O.G.C. Prec. 8-98, 63 Fed. Reg. 56703 
(1998).

The veteran's service medical records indicate that he was 
treated for a rash of the hands and arms in May 1991.  The 
following month, the veteran complained of heart palpitations 
and lightheadedness.  He underwent a cardiac evaluation and 
physical examination, including an electrocardiogram, which 
were entirely within normal limits.  A Holter monitor showed 
the presence of sinus arrhythmia.  During the demobilization 
examination of June 1991, the veteran complained of heart 
palpitations, frequent indigestion, dizziness, and sleep 
disturbance.  The physical examination noted the presence of 
sinus bradycardia, observed no other relevant abnormalities, 
and noted the veteran's weight as 189 pounds.

The medical evidence of record includes substantial treatment 
for the veteran's psychiatric disability from 1991 through 
1997.  The veteran often reported the presence of heart 
palpitations and shortness of breath during these sessions.  
However, the veteran normally related these symptoms to his 
anxiety attacks.  The veteran also reported, on several 
occasions, that his appetite was good and that he had no 
problem with weight loss.  During a hospitalization for panic 
disorder in November 1991, an electrocardiogram was performed 
which did not identify any cardiac abnormality.  The 
veteran's skin was also described as normal at this time.

A November 1991 letter from Jon W. Arnott, M.D., stated that 
he saw the veteran due to complaints of cardiac 
symptomatology and a skin rash.  However, Dr. Arnott found no 
physical symptoms to support the veteran's complaints.  He 
further stated that the veteran weighed 179 pounds and that 
there was no visual evidence of weight loss.  During a VA 
examination in November 1991, the veteran was diagnosed with 
sinus bradycardia.  Examinations of the skin, respiratory, 
and digestive systems found no abnormalities.  Likewise, a 
Persian Gulf Protocol examination of March 1993 discovered no 
physical abnormalities.

VA outpatient records show that the veteran presented in 
August 1993 with complaints of increased heart palpitations.  
The veteran received a cardiac consultation the following 
month.  The examiner commented that he doubted the presence 
of serious arrhythmias and did not believe that the veteran 
needed medication.  A Holter monitor and echocardiogram were 
within normal limits.  An April 1994 VA medical opinion 
stated that the veteran's diagnoses of sinus bradycardia and 
sinus arrhythmia were variants of normal and were not 
indicative of true arrhythmia or organic heart disease.

During a VA examination in April 1995, the veteran was 
assessed with a functional cardiac murmur.  His weight was 
recorded as 204 pounds.  During another VA medical 
examination in October 1995, the veteran's weight was again 
204 pounds and skin, cardiovascular, respiratory, 
genitourinary, and digestive examinations were all normal.  
In July 1995, the veteran had a dermatofibroma removed from 
the anterior left axilla area.  VA examinations performed in 
February 1997 found no abnormality of the skin, respiratory, 
or digestive systems, and the veteran's weight was noted as 
191 pounds.  The cardiac examination found only labile 
hypertension and the electrocardiogram showed a normal sinus 
rhythm.

Based upon the above evidence of record, the Board finds that 
there is no basis for a grant of service connection pursuant 
to 38 C.F.R. § 3.317 (1999).  As to the veteran's claimed 
symptomatology of abnormal weight loss, and respiratory, 
gastrointestinal, and skin disorders, the veteran has simply 
provided no objective evidence that he currently suffers from 
a chronic disability.  The veteran received treatment for a 
skin rash in service; however, the demobilization examination 
the following month reported no skin disorder and the veteran 
has received no additional care for a chronic skin rash.  
Notably, the veteran has not complained of or sought medical 
care for a rash or other chronic skin disorder during the 
several years since his return from the Persian Gulf.  
Moreover, all VA examinations have discovered no abnormality 
of the skin.

Likewise, the record is devoid of complaints, treatment, or 
findings related to any respiratory or gastrointestinal 
symptomatology.  All VA examinations of record have 
determined the veteran's respiratory and gastrointestinal 
systems to be normal and there is no evidence that the 
veteran has ever sought treatment related to these claimed 
symptoms.  As to the veteran's claim of abnormal weight loss, 
the medical evidence shows that his weight has slightly 
fluctuated during the past several years.  The veteran 
apparently did lose weight in approximately 1991, but since 
that time he has regained it.  Further, no medical 
professional has determined that the veteran's weight is 
abnormal.

As to the aforementioned claimed manifestations, the Board 
finds that the veteran has failed to present objective 
medical evidence or non-medical indicators that would be 
capable of independent verification.  See 38 C.F.R. 
§ 3.317(a) (1999).  In particular, there is no history of 
medical consultation or any lay testimony which might 
substantiate his claims.  As to the veteran's claimed 
cardiovascular symptomatology, it remains questionable 
whether the veteran, in fact, suffers from a disability.  
However, even were the Board to concede that the diagnoses of 
sinus arrhythmia, sinus bradycardia, and cardiac murmur 
constitute disabilities, the Board finds that, as the 
symptoms have been attributed to known clinical diagnoses, 
the provisions of 38 C.F.R. § 3.317 (1999) are inapplicable.  
Accordingly, the veteran's claim of entitlement to service 
connection for an undiagnosed illness manifested by abnormal 
weight loss, respiratory, gastrointestinal, cardiovascular, 
and skin disorders, must be denied.

Additionally, in the absence of any competent medical 
findings that the veteran currently has a disability 
manifested by abnormal weight loss, respiratory, 
gastrointestinal, cardiovascular, and skin disorders, as well 
as clinical evidence attributing such disorders to the 
veteran's active service, there is also no basis for 
establishing service connection under the principles of 
direct service connection.  See Combee v. Brown, 34 F.3d 1039 
Fed. Cir. 1994); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

II. Increased Evaluation

The record shows that the RO granted service connection for 
an undiagnosed illness manifested by fatigue, headaches, and 
muscle and joint pain, in a June 1998 rating decision and 
assigned a 10 percent disability evaluation effective from 
February 1995.  A veteran who submits a claim for benefits 
under laws administered by the VA shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In this case, the 
veteran filed a Notice of Disagreement to the initial June 
1998 rating decision.  Therefore, it is an original claim 
placed in appellate status by a Notice of Disagreement taking 
exception with the initial rating award.

Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Fenderson v. West, 12 Vet.App. 119 (1999) (applying duty to 
assist under 38 U.S.C.A. § 5107(a) to initial rating claims); 
cf. Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (increased 
ratings claims).  The Board further finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issues on appeal 
has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson v. West, 
12 Vet.App. 119 (1999), citing Goss v. Brown, 9 Vet.App. 109, 
114 (1996); Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (1999) (ratings to be assigned in the light of the 
whole recorded history).

The veteran's undiagnosed illness has been awarded a 10 
percent evaluation by analogy to 38 C.F.R. § 4.88b, 
Diagnostic Code 6354 (1999).  Under the rating schedule, 
chronic fatigue syndrome which waxes and wanes but which 
results in periods of incapacitation of at least one but less 
than two weeks total duration per year, or; symptoms 
controlled by continuous medication is rated at 10 percent.  
For an increased rating of 20 percent, the symptoms must be 
nearly constant and restrict routine daily activities by less 
than 25 percent of the pre-illness level, or; wax and wane 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  For the 
purposes of evaluating this disability, the condition will be 
considered incapacitating only while it requires bedrest and 
treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 
6354 (1999).

In the veteran's Gulf War Protocol examination of March 1993, 
he complained of muscle weakness and joint pain; however, no 
relevant objective findings were made.  VA outpatient records 
reflect that the veteran received regular care for his 
psychiatric disability from 1993 through 1997.  During these 
visits, he complained of his muscles feeling weak, weakness 
in the legs, and weakness and tremors of the hands.  However, 
he also reported that he had been promoted at his job as an 
operations manager, was completing college courses, and was 
able to meet the demands of work and family.

During a VA mental disorders examination in October 1994, the 
veteran related that he had worked for the same company for 
approximately 8 years and that he had missed two weeks of 
work during the previous year.  During a VA orthopedic 
examination in October 1995, the veteran complained of 
soreness and decreased strength of the knees, hands, and 
wrists.  These symptoms were aggravated by activity and 
caused him difficulty at work.  All objective medical 
findings, including orthopedic, nerve, and muscle 
evaluations, were within normal limits.  The examiner 
commented that the etiology of the veteran's complaints was 
unclear.

During a general medical examination that same month, the 
veteran complained of symptoms including chronic fatigue, 
generalized weakness, and aches and pains.  He described 
back, knee, wrist, and elbow pain.  Objective examination 
again found no abnormalities.  During a peripheral nerve 
examination, the veteran complained of muscle and joint aches 
and muscle cramping of the hands and arms.  The examiner made 
no objective findings.  The examiner commented that he could 
not determine the nature or the basis of the veteran's 
cramps.  He assessed the veteran with suspected physiological 
cramping and probable arthritis of the joints.  However, the 
x-ray report of the knees, hands, and wrists showed no 
degenerative change.  During a mental disorders examination 
in June 1996, the veteran reported that he continued to work 
full-time.

During a February 1997 VA examination, the veteran reported 
the presence of fatigue since 1991 and claimed that he could 
not perform the activities he had in the past.  He complained 
of muscle aches, headaches, memory loss, skin rashes, and 
insomnia.  The veteran was assessed with chronic fatigue 
associated with muscle pain, headache, post exertional 
malaise, insomnia and short term memory loss, consistent with 
chronic fatigue syndrome.  The veteran also underwent joint 
and muscle examinations that same month during which he 
complained of shoulder and knee pain.  The examiners made no 
objective findings of abnormality.

During a February 1997 VA neurological examination, the 
veteran complained of tiredness and headaches, which began 
during the Persian Gulf War and presently occurred 4 to 5 
times per day.  He stated that he had missed 20 to 30 days of 
work during the past year due to his symptoms.  The symptoms 
also affected his ability to function 4 to 5 times per month.  
The veteran was assessed with chronic headaches, fatigue, 
sleep disturbance, and emotional problems associated with the 
Persian Gulf War.  The examiner commented that there was no 
objective neurological evidence of a disorder.  He opined 
that the veteran's headaches and fatigue were due to an 
unknown illness.

In summary, the Board finds that the medical evidence of 
record does not support an evaluation in excess of 10 percent 
for the veteran's undiagnosed illness.  The veteran has 
continued to work full-time in a professional capacity and 
has simultaneously attended college.  According to 
information provided at the most recent VA examination, the 
veteran's fatigue and headaches have caused him to miss work 
for a few weeks during the past year.  However, for an 
increased disability evaluation, the veteran must show that 
his symptoms were nearly constant or that he had periods of 
incapacitation which required bedrest and the care of a 
physician.  While the veteran has testified that his 
disability periodically hinders his ability to work, there is 
no evidence that he was bedridden at any time or that he was 
under the care of a physician.  Notably, the record contains 
no evidence that the veteran sought medical treatment for the 
symptomatology related to his undiagnosed illness.  The Board 
also observes that during the veteran's numerous mental 
health clinic visits, he always reported the ability to 
manage work, school, and family.  Therefore, the Board finds 
that the evidence does not meet the criteria necessary for 
the next higher evaluation and the veteran's appeal must be 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
undiagnosed illness has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


III.  Earlier Effective Date

The veteran contends that, because his undiagnosed illness 
manifested by fatigue, headaches, and muscle and joint pain 
was caused by his active service in the Persian Gulf War, the 
assigned disability evaluation should be effective from 1991.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) in that he has presented a plausible claim, one which 
is meritorious, or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  38 U.S.C.A. § 5101 (West 
1991); 38 C.F.R. § 3.151(a) (1999).  A claim is defined 
broadly to include a formal or informal communication 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  All claims for benefits 
filed with the VA, formal or informal, must be in writing.  
See Rodriguez v. West, No. 98-7087 (Fed. Cir. August 25, 
1999).  Any communication indicating an intent to apply for a 
benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. § 3.1(p), 
3.155(a) (1999); see Servello v. Derwinski, 3 Vet.App. 196, 
199 (1992).  In determining when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  38 U.S.C.A. 
§ 7104(a) (West 1991); See Quarles v. Derwinski, 3 Vet.App. 
129, 134 (1992). 

In evaluating the veteran's claim for an earlier effective 
date for an original grant of service connection, the 
effective date shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  In 
all other instances, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2) (1999).

In this case, the veteran did not submit a claim of 
entitlement to service connection for an undiagnosed illness 
until February 7, 1995.  No communication or other document 
was received by the VA prior to that date which may be 
reasonably construed as a formal or informal claim for 
service connection for the disability in question.  The Board 
observes that the fact that the disability for which service 
connection was granted had its onset prior to February 7, 
1995, is not relevant under the laws and regulations which 
control effective dates.  However, the Board observes that in 
cases where compensation is granted pursuant to a 
liberalizing law, the benefits may be paid from the effective 
date of the liberalizing law if the claim is received within 
one year after that law became effective.  See 38 C.F.R. 
§ 3.114 (1999).

In the present case, 38 C.F.R. § 3.317, the law permitting 
service connection for undiagnosed illnesses of Persian Gulf 
War veterans, became effective on November 2, 1994.  This 
regulation is considered to be liberalizing legislation for 
the purposes of 38 C.F.R. § 3.114 (1999).  See McCay v. 
Brown, 106 F.3d 1577 (Fed. Cir. 1997).  Therefore, as the 
veteran filed his claim within one year of the pertinent 
liberalizing legislation, the Board concludes that the proper 
effective date for entitlement to service connection for an 
undiagnosed illness manifested by fatigue, headaches, and 
muscle and joint pain, is November 2, 1994.



ORDER

Entitlement to service connection for abnormal weight loss, 
and respiratory, gastrointestinal, cardiovascular, and skin 
disorders, as due to an undiagnosed illness, is denied.

An evaluation in excess of 10 percent for fatigue, headaches, 
and muscle and joint pain, as due to an undiagnosed illness, 
is denied.

An effective date of November 2, 1994 for a grant of service 
connection for fatigue, headaches, and muscle and joint pain, 
as due to an undiagnosed illness, is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

